Beck, P. J.
I dissent from the ruling in the first division of the decision. I am of the opinion that the amendments to the plea and answer amount to nothing more than a plea of set-off. They do not grow out of the contract which the plaintiff is seeking to have enforced by the decree for specific performance. They are not germane to that suit. And the fact that this is a suit in equity does not give to the defendant the right to set up the claims made in the amendments to his plea and answer, and to have his demands adjudicated in a court of equity in a suit brought for specific performance merely. I am authorized to say that Justice Hines concurs with me in this dissent.